DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution Reopened
In view of the appeal brief filed on 08/08/2022, PROSECUTION IS HEREBY REOPENED. New ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/ADAM J EISEMAN/           Supervisory Patent Examiner, Art Unit 3725                                                                                                                                                                                             

Response to Arguments
Applicant’s arguments with respect to claims 11-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  See the rejections presented below.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 20, the phrase “A use of the forming tool according to claim 11 to produce a vehicle component” render the claim indefinite because it is unclear what steps are required to produce a vehicle component” (Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph) (see MPEP (2173.05(q)).  In this case, there are no positively recited steps as to how the forming tool is used to produce a vehicle component, and thus the process claim is indefinite.
For the purpose of advancing prosecution, the examiner will interpret the claim to mean any use of a forming tool to make any component.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11-12 and 16-20 are rejected under 35 U.S.C. 102 (a)(1) as anticipated by He (CN106862393A attached NPL, English Machine translation).

Regarding claim 11, He disclose forming tool (figs.1-5), comprising: 
a first die half (figs.1-3: (2)); and an insert part (fig.1-3: (22)) (lines 188--214), 
wherein at least a portion of an outer contour of a finished component (figs.3 and 5: (02)) is formable by the insert part (figs.2-3: (22)) (line 233) and 
wherein the finished component is displaceable out of the first die half along a movement direction by the insert part (figs2-3: (22)) (line 233 and figs.2-3)
wherein a displacement direction of the insert part (figs.3: the displacement of the element (22) along element (21)) is inclined in relation to the movement direction (line 233).

Regarding claim 12, He disclose a second die half (figs.1-3: (1)) which is closable along a closing direction to form a cavity in the forming tool (figs.1-3: (231)); 
wherein the displacement direction, at least to an extent, is inclined in relation to the closing direction and is oriented away from the cavity (figs.1-3) (line 233).  

Regarding claim 16, He disclose the displacement direction figs.3: the displacement of the element (22) along element (21)) is inclined at an angle ranging from 0.50 to 450 in relation to the closing direction and/or the movement direction (figs.1-3).  

Regarding claim 17, He disclose the insert part (figs.1-3: (22)) is mounted in the first die half via a prestressing element (figs.1-3: springs (28)) (line 233).  

Regarding claim 18, He disclose the insert part (figs.1-3: (22)) is configured such that the insert part is prestressed as the forming tool is being closed (figs.1-3: springs (28) and (112)) (line 233).  

Regarding claim 19, He disclose a method for producing a component (figs.1-5), comprising: the acts of: 
producing the component in a forming tool (figs.3 and 5: (02)), 
wherein the forming tool has a first die half (figs.1-2: (3)) with an insert part (figs.2-3: (22)) (line 233); and 
wherein at least a portion of an outer contour of the produced component (figs.3 and 5: (02)) is formed by the insert part (figs.2-3: (22)) (line 233); 
opening the forming tool and displacing the insert part along a displacement direction figs.3: the displacement of the element (22) along element (21)) which is inclined in relation to a movement direction of the produced component (figs.1-3); and 
ejecting the produced component from the forming tool along the movement direction by the displacing of the insert part (figs2-3: (22)) (line 233).

Regarding claim 20, He disclose a use of the forming tool according to claim 11 to produce a vehicle component (the forming tool of claim 11 produces a component which can be used on a vehicle).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-20 are rejected under 35 U.S.C. 102 (a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Jianliang (CN107008797A attached NPL, English Machine translation).

Regarding claim 11, Jianliang disclose forming tool (fig.1), comprising: 
a first die half (figs.1-2: (3)); and an insert part (fig.1: (4)) (line 170), 
wherein at least a portion of an outer contour of a finished component is formable by the insert part (line 258) and 
wherein the finished component is displaceable out of the first die half along a movement direction by the insert part (line 258 and figs.1-2: examiner note:  although Jianliang is silent to the removal/ejection of the component, it would be an inherent function of Jianliang’s structure to displace the bottle out of the first die half along a movement direction of the insert part because: during the forming process the pressurized water make the outer walls of the tube (11) of fig.1 to expand to make the walls contact the inner walls of the elements (4) and (41) to form the bottle (15) as depicted in fig.2; then after finishing the forming the bottle (15) the springs (111) and (112) push the elements (4) and (41) up as top die half 1 withdraws to return inserts (4) and (41) to the position as depicted in fig.1; and in doing so, due to the shape of the formed bottle (15) which is form fit to the contour of elements (4) and (41), the bottle (15) must be pushed up with elements (4) and (41) as they return to their original position such that the bottle is displaced out of the first die half)
wherein a displacement direction of the insert part (figs.1-2: (4) and (41) are inclined in relation to the movement direction (line 258); wherein the bottle would be displaced straight up due to equal pushing forces from the walls of elements (4) and (41) acting on the formed bottle (15) of figure 2).
If it were to be shown/determine that the inherency statement in the rejection of claim 11 of the limitation of “wherein the finished component is displaceable out of the first die half along a movement direction by the insert part” where not to be true in all situations;
The examiner contends it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Jianliang such that the contours of the insert elements (4) and (41) would push the formed bottle (15) up in a displacement direction when returning to the mold opening position such that the finished component is displaced out of the first die half along a movement direction by the insert parts (4) and (41) as described in the examiner’s inherency statement in order to provide the following advantages:  
Increased Workplace Safety.
Reduced Labor Cost.
Increased Labor Productivity.
Reduced Manual Tasks.
Enhanced Product Quality.
Avoid Higher Costs.
Reduced Manufacturing Lead Time
Providing these advantages is resulting to increase the total efficiency of the process.

Regarding claim 12, Jianliang disclose a second die half (figs.1-2: (1)) which is closable along a closing direction to form a cavity in the forming tool (figs.1-2: the cavity between the left and right elements (3)); 
wherein the displacement direction, at least to an extent, is inclined in relation to the closing direction and is oriented away from the cavity (figs.1-2) (line 258).  

Regarding claim 13, Jianliang disclose the second die half (figs.1-2: (1)) is an upper tool half of the forming tool and the first die half (figs.1-2: (3)) is a lower tool half of the forming tool and wherein the forming tool is a hydroforming tool (line 258: the action of the pressurized water).  

Regarding claim 14, Jianliang disclose the insert part comprises a portion of an ejector unit, wherein the ejector unit has two insert parts (figs.1-2: the positioning blocks (9) and (91)), and 
wherein respective displacement directions of the insert parts are oriented away from one another at least to an extent (figs.1-2) (lines 170 and 258).  

Regarding claim 15, Jianliang disclose a plurality of ejector units (elements (111) and (112); line 80 and wherein springs (111) and (112) eject by pushing the positioning blocks (9) and (91)).  

Regarding claim 16, Jianliang disclose the displacement direction is inclined at an angle ranging from 0.50 to 450 in relation to the closing direction and/or the movement direction (figs.1-2).  

Regarding claim 17, Jianliang disclose the insert part (fig.1: (4)) is mounted in the first die half via a prestressing element (figs.1-2: springs (111) and (112)) (lines 170 and 258).  

Regarding claim 18, Jianliang disclose the insert part is configured such that the insert part is prestressed as the forming tool is being closed (figs.1-2: springs (111) and (112)) (lines 170 and 258).  

Regarding claim 19, Jianliang disclose a method for producing a component, comprising: the acts of: 
producing the component in a forming tool (fig.1), 
wherein the forming tool has a first die half (figs.1-2: (3)) with an insert part (fig.1: (4)); 
wherein at least a portion of an outer contour of the produced component is formed by the insert part (line 258); 
opening the forming tool and displacing the insert part along a displacement direction which is inclined in relation to a movement direction of the produced component (figs-1-2); and 
ejecting the produced component from the forming tool along the movement direction by the displacing of the insert part (figs.1-2: (4); examiner’s note: although Jianliang is silent to the specifics of the ejection of the component, it would be an inherent function of Jianliang’s structure to displace/eject the bottle out of the first die half along a movement direction of the insert part because: during the forming process the pressurized water make the outer walls of the tube (11) of fig.1 to expand and contact the inner walls of the elements (4) and (41) to form the bottle (15) as depicted in fig.2; then after finishing the forming the bottle (15), the springs (111) and (112) push the elements (4) and (41) up as top die half (1) withdraws to return inserts (4) and (41) to the position as depicted in fig.1; and in doing so, due to the shape of the formed bottle (15) which was form fit to the contour of elements (4) and (41), the bottle (15) must be pushed in an upward direction by elements (4) and (41) as they return to their original position such that the bottle is displaced and ejected out of the first die half).  
If it were to be shown/determine that the inherency statement in the rejection of claim 19 of the limitation of “ejecting the produced component from the forming tool along the movement direction by the displacing of the insert part” where not to be true in all situations;
The examiner contends it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Jianliang such that the contours of the insert elements (4) and (41) would push and eject the formed bottle (15) up in a displacement direction when returning to the mold opening position of figure 1 such that the finished component is displaced out of the first die half along a movement direction by the insert parts (4) and (41) as described in the examiner’s inherency statement in order to provide the following advantages:  
Increased Workplace Safety.
Reduced Labor Cost.
Increased Labor Productivity.
Reduced Manual Tasks.
Enhanced Product Quality.
Avoid Higher Costs.
Reduced Manufacturing Lead Time
Providing these advantages is resulting to increase the total efficiency of the process.

Regarding claim 20, Jianliang disclose a use of the forming tool according to claim 11 to produce a vehicle component (the forming tool of claim 11 is capable to produce a vehicle component).





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMED S. ALAWADI/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725